Order entered September 14, 2021




                                                 In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas

                                        No. 05-20-01088-CV

                               VIVIAN O. TAYLOR, Appellant

                                                    V.

                              CHARLES E. TAYLOR, Appellee

                   On Appeal from the 330th Judicial District Court
                                Dallas County, Texas
                        Trial Court Cause No. DF-19-21619

                                                ORDER

        Before the Court is appellant’s September 13, 2021 third motion for an
extension of time to file her brief on the merits.1 We GRANT the motion and
extend the time to September 20, 2021. We caution appellant that failure to file
her brief by September 20, 2021 may result in dismissal of the appeal for want of
prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1).
                                                          /s/     KEN MOLBERG
                                                                  JUSTICE


1
  In her motion, appellant states that she is still waiting on the reporter’s record from the “final hearing
that I was excluded from.” The reporter’s record from the bench trial has been filed. Should appellant
seek an additional reporter’s record, she should file a motion to supplement the reporter’s record.